Exhibit 10.6
CHANGE-IN-CONTROL AGREEMENT
AGREEMENT, made and entered into as of the first day of May, 2004 (the
“Effective Date”), by and between SL Industries, Inc., a New Jersey corporation
(the “Company”), and James C. Taylor (the “Employee”).
WHEREAS, the Employee is the Chief Operating Officer of the Company; and
WHEREAS, the Company desires to provide certain protection to the Employee in
the event of a change-in-control of the Company, in order to induce the Employee
to remain in the employ of the Company notwithstanding any risks and
uncertainties created by a potential change-in- control;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Employee agree as follows:
1. EFFECTIVENESS; TERM
This Agreement shall become effective as of the date hereof and shall terminate
on the seventh anniversary of the date hereof, or on such other date as the
parties hereto mutually agree in writing.
2. TERMINATION OF EMPLOYMENT FOLLOWING A CHANGE-IN-CONTROL
(a) If the Employee’s employment is terminated by the Company or its successor
without Cause (as hereinafter defined), or the Employee terminates his
employment with the Company or its successor for Good Reason (as hereinafter
defined), and either termination occurs within one year following a
Change-in-Control (as hereinafter defined), or within one year following
execution by the Company of a definitive agreement contemplating a
Change-in-Control that occurs, whichever is later (the date of such termination
hereinafter the “Termination Date”), the Employee shall be entitled to receive a
Change-in-Control Payment (as hereinafter defined) with respect to such
termination. Termination of employment shall have the same meaning as separation
from service under Code Section 409A and Regulation Section 1.409A-1(h).
(b) Notwithstanding the foregoing, the Employee shall not be entitled to receive
the Change-in-Control Payment if any of the Circumstances of Ineligibility (as
hereinafter defined) apply to the Employee.
(c) “Change-in-Control Payment” means the product of two times the Employee’s
annual base salary in effect as of the Termination Date. In the case of a
termination of employment for Good Reason based on a reduction of the Employee’s
annual base salary, the annual base salary shall be calculated as the Employee’s
annual base salary in effect immediately prior to such reduction.

 

 



--------------------------------------------------------------------------------



 



(d) “Change-in-Control” means that any of the following has occurred within a
12 month period:

  (i)  
the stockholders of the Company approve (aa) the sale of the Company; (bb) the
sale of all or substantially all of the assets of the Company; or (cc) a
consolidation or merger of the Company with another corporation, the
consummation of which would result in the stockholders of the Company
immediately before the occurrence of the consolidation or merger owning, in the
aggregate, fifty percent (50%) or less of the Voting Stock of the surviving
entity; and such transaction occurs;
    (ii)  
any person or other entity, including any person as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934 as amended (the “Exchange Act”), becomes
the beneficial owner, as defined in Rule 13d-3 under the Exchange Act, directly
or indirectly, of at least thirty percent (30%) or more of the total combined
voting power of all classes of capital stock of the Company entitled to vote for
the election of directors of the Company (the “Voting Stock”); or
    (iii)  
a change in the Company’s Board of Directors occurs with the result that the
members of such Board on the Effective Date (the “Incumbent Directors”) no
longer constitute a majority of such Board, provided that any person becoming a
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest or the settlement
thereof, including but not limited to a consent solicitation relating to the
election of directors of the Company) whose election or nomination for election
was supported by two-thirds (2/3) of the then Incumbent Directors shall be
considered an Incumbent Director for purposes hereof.

(e) “Cause” means, and shall be subject to the procedures set forth herein:

  (i)  
conviction of the Employee for (x) any crime constituting a felony in the
jurisdiction in which committed, (y) any crime involving moral turpitude
(whether or not a felony) or (z) any criminal act against the Company or any
affiliate of the Company involving dishonesty whether or not a felony;
    (ii)  
substance abuse (including drunkenness) by the Employee which is repeated after
written notice from the Company to the Employee identifying such abuse;
    (iii)  
the failure or the refusal of the Employee to follow lawful and proper
directives of the Board of Directors or Chief Executive Officer of the Company
which is not corrected within thirty (30) days after written notice from such
Board or Chief Executive Officer to the Employee identifying such failure or
refusal; or
    (iv)  
willful malfeasance or gross misconduct by the Employee which may discredit or
damage the Company or any affiliate of the Company.

 

 



--------------------------------------------------------------------------------



 



(f) “Good Reason” means the occurrence of any of the following without the prior
written consent of the Employee:

  (i)  
removal from the most senior position held by the Employee with respect to the
Company on the 181st day prior to the Change-in-Control or any more senior
position that the Employee subsequently achieves (the “Measuring Position”);
    (ii)  
the assignment of duties or responsibilities materially inconsistent with those
customarily associated with the Measuring Position, or any other action by the
Company or a successor that results in a material diminution of the Employee’s
position, authority, duties or responsibilities compared to the Measuring
Position, other than an isolated action that is not taken in bad faith and is
remedied by the Company or a successor promptly after receipt of written notice
thereof from the Employee;
    (iii)  
a reduction in the Employee’s annual base salary, any portion of the Employee’s
target bonus, or any other material benefit provided to the Employee by the
Company at the time of the Change-in-Control; or
    (iv)  
the involuntary relocation of the Employee’s principal place of employment to a
location more than thirty (30) miles from the Employee’s principal place of
employment immediately prior to the Change-in-Control, except for required
travel on the Company’s business to an extent substantially consistent with the
Employee’s business travel obligations as of such date.

A voluntary termination of employment for Good Reason must occur within two
years of the initial occurrence of one or more of the preceding conditions. In
such event, the Employee shall notify the Company within 90 days of the
occurrence of such condition, whereupon the Company shall have 30 days from the
receipt of such notice to cure the condition.
(g) “Circumstances of Ineligibility” means any one or more of the following
circumstances:

  (i)  
if the Employee’s employment with the Company or its successor is terminated due
to death or disability (defined as the inability or incapacity of the Employee,
due to any medically determined physical or mental impairment, to perform the
Employee’s duties and responsibilities for the Company for a total of one
hundred eighty (180) days);
    (ii)  
if the Employee elects to voluntarily terminate the Employee’s employment,
including a termination due to retirement, with the Company or its successor,
unless such termination by the Employee is for Good Reason; or
    (iii)  
if the Employee’s employment with the Company or a successor is terminated for
Cause at any time preceding or following a Change-in-Control.

 

 



--------------------------------------------------------------------------------



 



3. TIME OF PAYMENT OF CHANGE-IN-CONTROL PAYMENT
(a) Any Change-in-Control Payment to which the Employee is entitled under
Section 2 above shall be paid to the Employee in cash (subject to appropriate
withholding) in a lump sum. Such payment shall be made no later than the
effective date of the release of claims executed by the Employee pursuant to
Section 6(c) below, or the thirtieth (30th) day after the Termination Date,
whichever date is later. If, at the time of the Change in Control payment, the
Employee is a specified employee as defined in Code Section 409A and
Regulation Section 1.409A-1(i), the lump sum shall be the lesser of the amount
to which he would be entitled under Section 2, and the maximum amount payable
under the Regulation Section 1.409A-1(b)(9)(iii). The difference, if any, shall
be paid six months after the Change in Control payment date.
(b) Notwithstanding the foregoing, in the event that the payment of a
Change-in-Control Payment would cause the Company to violate the terms of one or
more financial covenants set forth in any credit agreement then in effect
between the Company and its lenders of funded debt, such payment shall be
deferred until the earliest practicable date without causing such violation.
(c) The Employee shall be paid interest, compounded daily, at the prime lending
rate as announced from time to time by PNC Bank or its successor on all or any
part of the Change-in-Control Payment that is not paid when due.
4. CONTINUATION OF WELFARE BENEFITS
Notwithstanding anything contained herein to the contrary, if the Employee is
entitled to receive the Change-in-Control Payment, the Company or its successor
shall continue to pay premiums on behalf of the Employee, as if the Employee
were still an employee of the Company, in the medical, dental, hospitalization
and life insurance programs and/or arrangements of the Company or any of its
subsidiaries in which the Employee was participating on the Termination Date on
the same terms and conditions as other employees under such plans, programs
and/or arrangements until the earlier of (i) the end of the twenty-four
(24) month period following the Termination Date or (ii) the date, or dates, the
Employee is entitled to receive substantially equivalent coverage and benefits
under the plans, programs and/or arrangements of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis). The Employee shall be eligible to continue his
benefits through COBRA at his own expense, to the extent provided by law.
5. NON-COMPETE AND NON-SOLICITATION
(a) In consideration of the Company entering into this Agreement and providing
the compensation and benefits to be provided by the Company to the Employee, the
Employee agrees that the Employee will not, from the Effective Date until one
(1) year after the Termination Date, engage in any Competitive Activity. For
purposes of this Agreement, the term “Competitive Activity” shall mean
(i) serving as a director of any Competitor (as hereinafter defined); (ii)
directly or indirectly through one or more intermediaries, either
(x) controlling any Competitor or (y) owning any equity or debt interests in any
Competitor (other than equity or debt instruments that are public traded and, at
the time of any acquisition, when combined with other holdings, do not exceed
five percent (5%) of the particular class of interests outstanding) (it being
understood that, if interests in any Competitor are owned by an investment
vehicle or other entity in which the Employee owns an equity interest, a portion
of the

 

 



--------------------------------------------------------------------------------



 



interests in such Competitor owned by such entity shall be attributed to the
Employee, such portion determined by applying the percentage of the equity
interest in such entity); (iii) employment by (including serving as an officer
or partner of), providing consulting services to (including, without limitation,
as an independent contractor), or managing or operating the business or affairs
of, or being a lender to, any Competitor; or (iv) participating in the
ownership, management, operation or control of any Competitor. For purposes of
this Agreement, the term “Competitor” shall mean any person (other than the
Company or any majority-owned subsidiary of the Company) that engages in any
business (as determined at the time of termination of employment) in the United
States in competition with the Company. For purposes of this Agreement, the term
business shall include any activity engaged in by any subsidiary or division of
the Company.
(b) The Employee agrees that, if the Employee receives a Change-in-Control
Payment as set forth in Section 2 above, the Employee shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Company or of any affiliate of the Company to leave the employ of the
Company or such affiliate, or in any way interfere with the relationship between
the Company and such affiliate and any employee thereof, or (ii) induce or
attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of the Company (or any affiliate of the Company) to
cease doing business with the Company (or any affiliate of the Company), or in
any way interfere with the relationship between such customer, supplier,
licensee or business relation of the Company (or any affiliate of the Company).
For purposes of this Agreement, a customer, supplier, licensee, licensor,
franchisee or business relation means any person or entity which at the time of
determination is, or has been within one (1) year prior to such time, a
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company (or any affiliate of the Company).
(c) In the event of a Change-in-Control Payment, the Company may value the
non-competition and non-solicitation covenants and allocate the Payment
accordingly.
(d) The Employee agrees that any violation of this Agreement will cause
immediate and irreparable harm to the Company, the amount of which will be
impossible to estimate or determine. The Employee further agrees that the
Company shall have the right to equitable relief by injunction or otherwise
(without the necessity of posting bond or other security) and the Employee
hereby knowingly waives the claim or defense that the Company has an adequate
remedy at law. The rights and remedies of the Company under this Agreement are
cumulative and are in addition to all other rights and remedies the Company may
have under any local, state or federal law, rule or regulation or otherwise. It
shall not be a defense to the Company’s enforcement of this Agreement that the
Company did breach or may have breached this Agreement or any other agreement
with the Employee, any such defense to the Company’s enforcement of this
Agreement being hereby waived.
6. MISCELLANEOUS
(a) NO EMPLOYMENT AGREEMENT. This Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain the Employee as an
employee.
(b) DEDUCTIONS AND WITHHOLDING. The Employee agrees that the Company shall
withhold from any and all compensation required to be paid to the Employee
pursuant to this Agreement all federal, state, local and/or other taxes which
the Company determines are required to be withheld in accordance with applicable
statutes and regulations from time to time in effect.

 

 



--------------------------------------------------------------------------------



 



(c) WAIVER AND RELEASE. The Employee acknowledges that (i) this Agreement
provides benefits greater than the benefits that the Employee would otherwise be
entitled to receive under any employment or severance agreement, plan, program
or arrangement of the Company or between the Company and the Employee, and
(ii) the Company has no obligation to enter into this Agreement. In
consideration of the Company assuming these additional obligations and entering
into this Agreement, the Employee agrees to execute a release of all claims
related to the Employee’s employment or termination thereof prior to payment of
the Change-in-Control Payment. Such release will become effective on the eighth
day after it has been executed by the Employee, unless it has been revoked
beforehand.
(d) ARBITRATION. Except for enforcement of the Employee’s covenants under
Section 5, any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration conducted in New Jersey
under the Commercial Arbitration Rules then prevailing of the American
Arbitration Association and such submission shall request the American
Arbitration Association to: (i) appoint an arbitrator experienced and
knowledgeable concerning the matter then in dispute; (ii) require the testimony
to be transcribed; (iii) require the award to be accompanied by findings of fact
and a statement of reasons for the decision; and (iv) request the matter to be
handled by and in accordance with the expedited procedures provided for in the
Commercial Arbitration Rules. The determination of the arbitrators, which shall
be based upon a de novo interpretation of this Agreement, shall be final and
binding and judgment may be entered on the arbitrators’ award in any court
having jurisdiction. All costs of the American Arbitration Association and the
arbitrator shall be borne by the Company, unless the position advanced by the
Employee is determined by the arbitrator to be frivolous in nature.
(e) LEGAL FEES. Except for legal fees the Employee incurs in defending Company’s
enforcement of the Employee’s covenants under Section 5, the Company or its
successor shall pay to the Employee all reasonable legal fees and expenses
incurred by the Employee in disputing in good faith any issues hereunder
relating to the termination of the Employee’s employment, or in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement. Such
payments shall be made within thirty (30) days after delivery of the Employee’s
written request for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require.
(f) NO DUTY TO MITIGATE/SET-OFF. The Company agrees that in order for the
Employee to receive payments or benefits under this Agreement, the Employee
shall not be required to seek other employment. Further, the amount of any such
payment or benefit shall not be reduced by any compensation earned by the
Employee or any benefit provided to the Employee as the result of employment by
another employer or otherwise, except as provided in Section 4 or 6(g) hereof.
The Company’s obligations to make any payment or provide any benefit under this
Agreement shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company or a successor may have against the Employee.
(g) OFFSET. The Change-in-Control Payment shall be reduced by any severance cash
payment made by the Company or any subsidiary of the Company to the Employee
pursuant to (i) any severance plan, program, policy or arrangement of the
Company or any subsidiary of the Company, (ii) any employment or consulting
agreement between the Company or any subsidiary of the Company and the Employee,
and (iii) any federal, state or local statute, rule, regulation or ordinance.

 

 



--------------------------------------------------------------------------------



 



(h) ENTIRE AGREEMENT. This Agreement embodies the entire agreement of the
parties with respect to any payment and benefit which may become due or owing to
the Employee in the event of a termination in connection with a
Change-in-Control and supersedes any other prior oral or written agreements
between the Employee and the Company with respect thereto, including the
provision captioned “CHANGE IN CONTROL” in the letter agreement dated
December 16, 1999, between the Employee and the Company and the
Change-in-Control Agreement between the parties dated May 1, 2001. To the extent
that any payment or benefit conferred upon the Employee herein are invalidated
or rendered unenforceable by a court of competent jurisdiction, the payment or
benefit provided in such other agreements shall remain in full force and effect.
(i) OTHER AGREEMENTS. Except as provided in paragraph (h) above, nothing in this
Agreement shall affect or modify (i) any obligations the Employee has under any
agreement with the Company with respect to confidential information, assignment
of inventions and discoveries, non-solicitation of employees and/or customers,
non-competition, or otherwise or (ii) any payments or benefits the Employee may
be entitled to receive under any agreement with respect to severance payments,
the acceleration of options or other Stock Awards, or otherwise, and all such
agreements shall remain in full force and effect.
(j) AMENDMENTS. No party may amend, modify or terminate this Agreement without
the express written consent of the other party.
(k) BINDING AGREEMENT. This Agreement shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of and be enforceable by
the Employee’s personal or legal representatives, executors, administrators,
heirs, distributees, devises and legatees and the Company’s successors and
assigns.
(l) LEGAL ADVICE. The Employee acknowledges that (i) he has been strongly
encouraged by the Company to review this Agreement with his personal attorney
and has either done so or has knowingly and voluntarily waived his right to do
so and (ii) he understands all of the terms and conditions of this Agreement and
agrees to be bound by its terms and conditions.
(m) GOVERNING LAW; VENUE AND JURISDICTION. This Agreement shall be governed and
construed in accordance with the laws of the State of New Jersey without
reference to conflict of laws principles. The Employee does hereby irrevocably
consent that any legal action or proceeding arising out of or in any manner
relating to this Agreement, or any other document delivered in connection
herewith, shall be brought exclusively in any state court or in any federal
court in New Jersey. The Employee further irrevocably consents to the service of
any complaint, summons, notice or other process relating to any such action or
proceeding by delivery thereof to the Employee by hand or by any other manner
provided for below. The Employee hereby expressly and irrevocably waives any
claim or defense in any such action or proceeding based on any alleged lack of
personal jurisdiction, improper venue or forum non conveniens or any similar
basis.

 

 



--------------------------------------------------------------------------------



 



(n) NOTICES. All notices required or permitted by this Agreement shall be in
writing and shall be given by personal delivery or sent by registered or
certified mail, postage prepaid, return receipt requested, or by reputable
overnight courier, prepaid, receipt acknowledged, to the following addresses:

              If to the Company:
 
            SL Industries, Inc.     520 Fellowship Road, A-114     Mt. Laurel,
NJ 08054
 
       
 
  Attention:   James A. Risher
 
      Compensation Committee Chairman 
 
            If to the Employee:
 
            James C. Taylor     43 Snowflake Drive, Unit E-22     Los Pinos    
Breckinridge, CO 80424

(o) COUNTERPARTS. This Agreement may be executed and delivered in separate
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of the signature page to this
Agreement by facsimile transmission shall be effective as manual delivery of an
executed counterpart. Any party so delivering this Agreement by facsimile
transmission shall promptly manually deliver an executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
delivered by facsimile transmission.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

            SL INDUSTRIES, INC.
      By:   /s/ James A. Risher         James A. Risher        Compensation
Committee Chairman            By:   /s/ James C. Taylor         James C. Taylor 
         

 

 